Exhibit 10.2

Addendum to Manufacturing Agreement

Contract No.: AB20110927

This first Addendum to the Manufacturing Agreement (as hereinafter defined)
(“Addendum”) effective as of 16 January 2012 (“Effective Date”), is made by and
between Aruba Networks Inc. (“Aruba”) and SerComm Corporation (“SerComm”) (each
a “Party”, collectively, the “Parties”).

WHEREAS, Aruba and SerComm entered into that certain Manufacturing Agreement
dated 1 November 2008 (“Manufacturing Agreement”), and

WHEREAS, SerNet (Suzhou) Technologies Corporation (“SerNet”), a wholly owned
subsidiary of SerComm, manufactures and sells Products to SerComm. Pursuant to
the Manufacturing Agreement, SerComm sells the Products to Aruba, and then Aruba
exports the Products to Aruba Technology (China) Co. Ltd. (hereinafter “Aruba
China”), a wholly owned subsidiary of Aruba, and

WHEREAS, for reasons of business efficiency, the parties have agreed that
certain Products which need to be examined and/or repaired (“RMA Product”) shall
now be returned directly from Aruba China to SerNet for examination and repair,
and

WHEREAS, the Parties have agreed to submit the attached Four-Party Transaction
Agreement to the appropriate Chinese customs authorities on the Effective Date
and thereafter a revised Four-Party Transaction Agreement on each anniversary of
the Effective Date to facilitate the shipment of the RMA Product, and

WHEREAS, subject to the terms and conditions of the Manufacturing Agreement,
Aruba and SerComm wish to set forth in this Addendum certain variations to the
RMA process in respect of such RMA Product as specified hereunder.

NOW, THEREFORE, in consideration of the premises and obligations contained
herein, it is hereby agreed as follows:

 

  A. Unless otherwise defined herein, capitalized terms used in this Addendum
shall have the same meaning as set forth in the Manufacturing Agreement.

 

  B. This Addendum shall be entirely subject to the terms and conditions of the
Manufacturing Agreement, except where expressly varied herein. Except as so
varied, the Manufacturing Agreement remains in full force and effect according
to its terms.



--------------------------------------------------------------------------------

  C. The Four Party Transaction Agreement attached hereto is intended to
facilitate the shipment of the RMA Product through the appropriate Chinese
customs authorities only and is entirely subject to the terms and conditions of
this Addendum. In the event of any conflict the terms of this Addendum shall
prevail.

 

  D. Special Terms:

 

  1. The Parties agree that the RMA Products as set out in the Four Party
Transaction Agreement (as may be updated from time to time) will be returned for
examination or repair subject to this Addendum.

 

  2. The Parties agree that the RMA Product shall be repaired or replaced in
accordance with the provisions of the Manufacturing Agreement.

 

  3. The Parties agree that the Place of Delivery is：26 XINGHAI STREET, SUZHOU
INDUSTRIAL PARK JIANGSU, CHINA.

 

  4. The Parties agree that the quality requirements in respect of such RMA
Product shall be those set forth in the Manufacturing Agreement.

 

  5. Subject always to compliance with applicable laws and export regulations,
the Parties agree that Aruba China shall deliver the RMA Product to the Place of
Delivery as designated by SerNet and following examination and repair of the
Product, Sernet shall return such RMA Product to the place of delivery notified
by Aruba China. Any repair fees (if applicable) shall be paid by Aruba to
Sercomm, and following such payment, Sercomm shall remit the repair fee directly
to SerNet.

 

  6. Except as provided herein, all other terms and conditions of the
Manufacturing Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this Addendum as of the Effective
Date.



--------------------------------------------------------------------------------

ARUBA NETWORKS INC.    SerComm CORPORATION By:  

/s/ Alexa King

   By:   

/s/ Charles Chu

Name:  

Alexa King

   Name:   

Charles Chu

Title:  

General Counsel

   Title:   

Sales VP

Date:  

2/13/2012

   Date:   

2012.01.20

 

Aruba Networks, Inc

1344 Crossman Ave.

Sunnyvale, CA 94089

     



--------------------------------------------------------------------------------

LOGO [g340905g62w28.jpg]

Four-Party Transaction Agreement

合同编号/Contract No.：AB20110927

签订日期/Effective Date：2012.01.16

合同签订人/Parties of the Agreement

甲方/Party A：中怡（苏州）科技有限公司/SerNet (Suzhou) Technologies Corporation

乙方/Party B：中磊電子股份有限公司/SerComm Corporation

丙方/Party C：安移通網路科技(中國) 有限公司 / Aruba Networks Technology (China) Co., Ltd.

丁方/Party D： Aruba Networks INC.

合同内容/Content of the Agreement

四方经友好协商，达成一致协议如下/Per amicable negotiation, the Parties hereby agree as follows：

 

1.

出货品名/Product Name：无线网络访问接入点 / wireless access point

（海关编码/Custom No.：8517629900）

 

2.

数量/Quantity：3000SETS

 

3.

单价/Price：US$80.653

 

4.

维修费用/Repair Fee: 依约定之费用/As agreed by the Parties.

 

5.

.四方关系/Relationship of the Parties：

丁方向海外企业乙方购买由甲方以进料加工方式生产的产品，甲方负责加工生产并销售给乙方，后由丁方向乙方购买。由于市场需求,由丁方出口至其中国关联企业丙方进行销售,
现因质量问题需退回甲方进行检测及维修。/Party D purchases from Party B the Product manufactured by
Party A with material consigned. Party A shall be responsible for the
manufacture and sale of the completed Product to Party B and then Party D will
purchase such Product from Party B. Based on market requirements, Party D will
export such Product to its affiliate company in China, Party C. Now due to
quality issues, such Product shall be returned to Party A for examination and
repair.

 

6.

退运地址/Place of Delivery：中国江苏省苏州工业园新海街26号

/ 26 XINGHAI STREET,SUZHOU INDUSTRIAL PARK JIANGSU, CHINA

 

7.

质量要求/Quality Requirement：依约定之标准/As agreed by the Parties.

 

8.

退运方式/Delivery：丙方将质量有问题产品自行交货到甲方指定地点，于检修完成后，甲方将检修后产品直接送交至丙方指定地點。维修费用由丁方支付给乙方，乙方再支付给甲方；相关手续由四方进行协商后依法处理。/Party
C shall deliver such defective Product to the place designated by Party A and
then after completing the examination and repair, Party A shall directly deliver
such Product to the place designated by Party C. Repair fees shall be paid by
Party D to Party A and then Party B shall pay Party A. The related process will
be negotiated by the Parties in accordance with applicable laws.



--------------------------------------------------------------------------------

 

LOGO [g340905g18p89.jpg]

甲方：中怡（苏州）科技有限公司 Party A：SerNet (Suzhou) Technologies Corporation 签章/ Signature:
[Company chop of SerNet (Suzhou) Technologies Corporation] 乙方：中磊電子股份有限公司 Party
B: SerComm Corporation 签章/Signature： [Company chop of SerComm Corporation]
丙方：安移通網路科技(中國) 有限公司 Party C: Aruba Networks Technology (China) Co., Ltd.
签章/Signature： /s/ Alexa KingParty D: Aruba Networks INC. 签章/Signature： /s/ Alexa
King Aruba Networks, Inc. Alexa King 1344 Crossman Ave. General Counsel
Sunnyvale, CA 94089 本合同一式四份，由四方各持一份备查。 This Agreement will be executed in four
counterparts, each of which will be kept by each party for reference.